PER CURIAM.
Granted.
The order of this court dated July 12, 1990, 563 So.2d 1148, is amended as follows:
The judgment of the trial court signed September 20, 1990 is vacated and set aside. The trial court is now ordered to immediately cause the liquidator ad hoc to provide for the payment of attorney fees and expenses in the amount of $34,143.01. The payment shall be made from any and all funds or assets impounded by the liquidator ad hoc without regard to the virile portion of the several relators. Relators rights are reserved to move for future attorney fees and expenses as incurred for all aspects of counsel’s representation of relators in the various courts in this state as regards the pending litigation. In all other respects, this court’s order of July 12, 1990 shall remain in force and effect.